Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION

Amendment Entry
1.	Applicant's response to the Office Action mailed 6/25/20 is acknowledged (paper filed 12/22/20). In the amendment filed therein claims 1, 5, 7-11, 30, 40-46, 49, and 51-56 were modified. While claims 2, 4, 6, 13-29, 31-39, 48, and 50 have been canceled without prejudice or disclaimer. 
2.	Currently claims 1, 3, 5, 7-12, 30, 40-47, 49, and 51-56 are pending and under consideration.
3.	Rejections and/or objections of record not reiterated herein have been withdrawn.
NEW GROUNDS OF REJECTIONS NECESSITATED BY AMENDMENTS
Information Disclosure Statement
4.	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609 A(1) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the Examiner on form PTO-892 or Applicant on PTO-1449 cited the references they have not been considered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1, 30, and 40 recite the broad recitation within the range 13000 to 22000, and the claims also recites a “particular value” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. As recited the claimed limitation is ambiguous as to what the particular value will be. Is it Applicants intent to mean the any value higher than 13000, any value higher than 22000, or only values higher than between 13000-22000 (13001-21999) will read on the claims? It is suggested that the actual units of measurement is included in the claims in order to obviate the rejection. Appropriate correction is required. 

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 1, 3, 5, 7, 30, 47, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (Clin. Cancer Res., 2013, 19(4): 920-8, pub. online: 1/29/2013) in view of Hashiguchi et al. (Pathology International, 11/2010, Vol.60, No.11, pages 720-725).
Zhu et al. discloses phase 1 study of GC33, a novel recombinant humanized antibody against glypican-3 in patients with advanced hepatocellular carcinoma (title and abstract). Patients having hepatocellular carcinoma (HCC) and absolute neutrophil count >1,500/pl were treated with GC33 antibody (page 921, right column, para 2). Absolute neutrophil count >1,500/pl reads on a predetermined number (value) of immunocytes. Zhu et al. teaches that laboratory evaluations during and after GC33 infusions were assessed throughout the study, including natural killer (NK) cell count (page 922, left column, para 2). The blood trough level of GC33 is above 200 pg/ml (Table 4). Zhu et al. teaches that GC33 was associated with decrease in NK cells (page 923, right column, para 1).


Zhu et al. differ from the instant invention in not specifically teaching immunofluorescent quantification digital slide (IQD) cell score analysis.
However, Hashiguchi et al. teach methods utilizing immunofluorescent digital slide technology to quantify protein expression in paraffin-embedded tissue sections.  The technique is employed to assess molecular expression in cancer and molecularly target therapies. See abstract. The researchers found that immunofluorescent staining is a better method to quantify protein expression than IHC because it resolved the issue of scoring the intensity of brown signals on IHC slides. See abstract and figure 1.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ IQD as taught by Hashiguchi et al. to determine efficacy in liver cancer therapy as exemplified by Zhu et al. because Hashiguchi et al. found that the technique is useful in assessing molecular expression in cancer and molecularly target therapies. See abstract.    
One of ordinary skill in the art would have been motivated to utilize IQD because Hashiguchi et al. taught that immunofluorescent staining is a better method to quantify protein expression than IHC because it resolved the issue of scoring the intensity of brown signals on IHC slides. See abstract and figure 1.




s 11-12, 40, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (Clin. Cancer Res., 2013, 19(4): 920-8, pub. online:1 /29/2013), in view of Hashiguchi et al. (Pathology International, 11/2010, Vol.60, No.11, pages 720-725) and further in view of Ishiguro et al. (Cancer Research, 2008, 68(23): 9832-8,), Gluck et al. (Clin. Cancer Res., 2004, 10: 2253-2264) and Hatjiharissi et al. (Blood, 2005, 106, Abstract 776).
Please see the teachings of Zhu et al. in view of Hashiguchi et al. (Pathology International, 11/2010, Vol.60, No.11, pages 720-725) as set forth above.
Zhu et al. in view of Hashiguchi et al. (Pathology International, 11/2010, Vol.60, No.11, pages 720-725) does not teach detecting NK cell counts by detecting ADCC activity. 
Ishiguro et al. teaches that the antitumor activity of humanized GC33 (hGC33) is mainly attributable to ADCC and in human, natural killer cell medicated ADCC is one possible mechanism of the antitumor effects by GC33 (abstract).
Gluck et al. teaches that ADCC is mediated through immune effector cells, including natural killer (NK) cells, monocytes, and macrophages, which engage the Fc portion of IgG through specific receptors (FcyR), and NK cells account for approximately 10-15% of human lymphocytes and are important mediators of ADCC. Gluck et al. teaches that two distinct subsets of human NK cells have been defined phenotypically by the reciprocal expression of the CD16 (FcyRIII) and CD56 receptors, and the majority (about 90%) of human NK cells are CD16+CD56dim (page 2253, last paragraph). 

Gluck et al. teaches that higher absolute NK cell counts were correlated with a better response to antibody treatment (page 2260, column 1, para 2 and Fig. 3), and increased ADCC was due to the increased number of NK cells rather than due to enhanced activity per cell (page 2261, column 1, para 2).
Hatjiharissi et al. teaches detecting protein levels of CD16 (FcyRIIIA) expressed on the peripheral blood isolated natural killer (NK) cells from a pool of 52 unrelated healthy donors who were genotyped for FcyRIIIA-158 using quantitative flow cytometry (abstract). The patients were divided into 3 polymorphic subgroups at FcyRIIIA-158: V/V (homozygous expression of valine), V/F (heterozygous) and F/F (homozygous expression of phenylalanine) (abstract). It was found that the number of CD16 receptors per NK cell was 105,947, 94,863 and 69,130 for the V/V, V/F and F/F donors, respectively and was significantly higher among donors who expressed at least one valine (V/V and V/F) versus F/F (p=0.003) (abstract). Rituximab binding to NK cells was higher among donors expressing at least one valine (abstract). Rituximab dependent NK cell mediated ADCC was higher among V/V and V/F versus /F/F donors (abstract). 


It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have detected NK cell counts by ADCC activity on NK cells before and/or during the GC33 antibody treatment in view of Zhu, Ishiguro, Gluck and Hatjiharissi. 
One of ordinary skill in the art would have been motivated to do so because Zhu et al. in view of Hashiguchi et al. (Pathology International, 11/2010, Vol.60, No.11, pages 720-725) teaches that laboratory evaluations during and after GC33 infusions were assessed throughout the study, including natural killer (NK) cell count (page 922, left column, para 2), Ishiguro et al. teaches that the antitumor activity of humanized GC33 (hGC33) is mainly attributable to ADCC (abstract), Gluck et al. teaches that NK cells counts were directly correlated with ADCC activity of the antibody and can be detected by detecting CD16/CD56 using flow cytometry, and Hatjiharissi teaches that NK cells which express higher number of CD16 receptors (higher expression level) have increased antibody binding and increased ADCC medicated killing of tumor cells. 
One of ordinary skill in the art would have had a reasonable expectation of success because detecting NK cell counts by detecting CD16/CD56 using flow cytometry, and detecting the expression level of CD16 on NK cells were known and conventional before the effective filing date of the claimed invention as shown by Gluck and Hatjiharissi.
.

9. 	Claims 8, 9, 10, 41-46, and 52-56 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (Clin. Cancer Res., 2013, 19(4): 920-8, pub. online:
1 /29/2013), in view of Hashiguchi et al. (Pathology International, 11/2010, Vol.60, No.11, pages 720-725) and further in view of Ishiguro et al. (Cancer Research, 2008, 68(23): 9832-8), Gluck et al. (Clin. Cancer Res., 2004, 10: 2253-2264) and Hatjiharissi et al. (Blood, 2005, 106, Abstract 776), further in view of Nakano et al (U.S. 2010/0248359A1, pub. date: 9/30/2010).
The teachings of Zhu, Hashiguchi et al., Ishiguro, Gluck and Hatjiharissi have been set forth above.
Zhu, Hashiguchi, Ishiguro, Gluck and Hatjiharissi do not teach that the humanized GC33 antibody comprises the 6CDR sequences of SEQ ID NOs: 20, 21,22, 23, 24, 25, or comprises a VH of SEQ ID NO:50 and a VL of SEQ ID NO:66. Zhu, Ishiguro, Gluck and Hatjiharissi do not teach that GC33 antibody is conjugated to a cytotoxic substance.

Nakano et al. also teaches that anti-GPC3 antibodies having an ADCC activity or a CDC activity at the same level as GC33 can also be used as anti-cancer agents (para [0026], [0081], [0085]). Nakano et al. teaches that the anti-GPC3 antibody may be conjugated to a toxin (para [0090]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the antibodies or immunotoxins thereof disclosed by Nakano for treating cancer in view of Nakano. One of ordinary skill in the art would have been motivated to do so because Nakano et al. teaches that humanized anti-GPC3 antibodies having an ADCC activity or a CDC activity at the same level as GC33 can also be used as anticancer agents (paragraph [0085]). 
.
Response to Arguments
	Applicant contends that Zhu, Ishiguro, Gluck, Hatjiharissi and Nakano, alone or in combination, do not teach or suggest an expression level of GPC3 indicated by IQD cell score or an IQD cell score higher than a particular value within the range from 13000 to 22000, as recited in the instant claims. This argument was carefully considered and the reference to Hashiguchi et al. (Pathology International, 11/2010, Vol.60, No.11, pages 720-725) has been added to the rejection in order to make the analysis by IQD obvious. 

10.	For reasons aforementioned, no claims are allowed.
Remarks
11. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Ffrench et al. (Journal of Pathology, September 2015, Vol.237, Supp. Supp.1, page S20) discloses immunofluorescent digital slides for pathological assessment. 

 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa Cook whose telephone number is 571-272-0816. The examiner works a flexible schedule but can normally be reached on Monday-Friday from 9am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at telephone number 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Lisa V. Cook
Patent Examiner
Art Unit 1642
571-272-0816
2/27/21

/LISA V COOK/Primary Examiner, Art Unit 1642